Citation Nr: 0602570	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  05-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran had active military service from August 1942 to 
March 1946, from May 1946 to January 1948, and from May 1948 
to May 1952.  His awards and decorations include the combat 
action ribbon.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  In that rating decision the 
RO declined to reopen a claim of service connection for 
hearing loss. 

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  In a June 1988 decision, the Board denied the claim for 
service connection for hearing loss.  

2.  Some of the evidence received since the June 1988 
decision was not previously submitted, and when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the hearing loss disorder claim, and raises a reasonable 
possibility of substantiating the claim.

3.  Giving the veteran the benefit of the doubt, the 
objective medical evidence is in equipoise as to whether his 
current bilateral hearing loss is related to service.


CONCLUSIONS OF LAW

1.  The June 1988 Board decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7104 
(West 2002).

2.  New and material evidence has been received, and the 
claim for service connection for hearing loss disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  Resolving the benefit of the doubt in the veteran's 
favor, bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

Given the favorable disposition of the issue decided below-
reopening of the claim and granting entitlement to service 
connection for bilateral hearing loss-the Board notes that 
any possible deficiencies in the duty to notify and to assist 
with respect to the current appellate review of the claim 
constitute harmless error and will not prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Application to Reopen Claim for Service Connection Based 
on New and Material Evidence 

The veteran seeks to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  Below, the Board sets 
forth the laws and regulations applicable to the claim on 
appeal and adjudicated here, and in relation to those laws 
and regulations, analyzes the information and evidence 
pertinent to this case.  In this connection, the Board has 
reviewed the entire record.  The record includes the 
veteran's contentions including those contained in the 
transcripts of hearings held at the RO in February 1969, June 
1970, and August 2005; military records, such as personnel 
and medical records, including letters from organizations 
within the Navy; private and VA medical records, including 
reports of examinations; lay statements; and published 
material and photographs.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in its entirety, all 
of the evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will summarize the 
relevant evidence, and focus specifically on what the 
evidence shows, or fails to show, with respect to the claim, 
both as to reopening and in considering the reopened claim on 
its merits.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

Decisions of the Board are also final, and except as provided 
in 38 U.S.C.A. § 5108, when a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed, 
and a claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104.

Beginning in the late 1960s, the veteran has submitted a 
number of claims of entitlement to service connection for 
hearing loss; and in a number of final decisions addressing 
those claims, the claim has been denied.  Initially, the 
claim was denied on the merits and subsequently, it was 
denied on the basis that new and material evidence had not 
been submitted to reopen the underlying claim for service 
connection.  Most recently, in a June 1988 decision, the 
Board declined to reopen the claim on the basis that new and 
material evidence had not been submitted to reopen.
  
The Board's June 1988 decision that denied service connection 
for hearing loss is final.  38 U.S.C.A. § 7104.

In March 2004, the RO received the veteran's application to 
have his claim reopened, claiming service connection for 
hearing loss.  The current appeal arises from an August 2004 
rating decision.  In that decision, the RO denied service 
connection for hearing loss on the basis that the evidence 
submitted was not new and material.  The Board must first 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

Since the March 2004 claim had been previously denied, that 
claim is in fact an application to reopen the claim for 
service connection.  VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2004).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to June 1988 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992). See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

Evidence received subsequent to the June 1988 Board decision 
includes VA and private medical records dated from 1998 to 
2005, including the reports of VA examinations in March and 
May 2005; published material; a June 2000 letter from the 
Head, Military Awards Branch, Personnel Management Division, 
Headquarters United States Marine Corps, Department of the 
Navy; and statements of the veteran and his testimony during 
an August 2005 hearing before the RO.  

Much of the evidence received since June 1988 is new in that 
it was not previously of record.  The various VA and private 
medical records submitted since June 1988 reflect treatment 
from 1998 through March 2004 for different medical conditions 
and disorders.  The private medical records include a report 
dated in March 2004 showing results of audiometric testing.  

The reports of VA examinations in March and May 2005 show 
that the veteran was examined for his hearing loss, and that 
an opinion was provided as to the likelihood of any 
relationship between the veteran's diagnosed hearing loss and 
service.

A June 2000 letter from the Head, Military Awards Branch, 
Personnel Management Division, Headquarters United States 
Marine Corps, Department of the Navy, shows that the Navy 
determined that based on a review of the veteran's service 
records and information provided, the veteran was entitled to 
the Combat Action Ribbon. The Combat Action Ribbon was 
provided at that time and enclosed with that letter. 

During an August 2005 hearing at the RO the veteran testified 
as to noise exposure he experienced during service as a 
result of the firing of weaponry in his role in the Marine 
Corps in combat from 1942 to 1945 in the Solomon Islands and 
Marianas Islands during World War II. 

The veteran's claim was previously denied in an April 1969 
Board decision, on the essential basis that during service, 
the veteran suffered no trauma involving the ears that left 
any disability.  In subsequent Board decisions in August 
1970, October 1978, August 1980, and June 1988, the Board 
declined to reopen the veteran's claim on the essential basis 
that new and material evidence had not been submitted to 
reopen.  At the time of the most recent Board decision in 
June 1988, the Board declined to reopen on that basis, noting 
that there was no evidence to substantiate the presence of a 
hearing loss during service or for many years thereafter, and 
that his current hearing loss may not be attributed to 
service. 

The additional evidence submitted since June 1988, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, that 
is, whether the veteran suffered trauma in service involving 
the ears that resulted in any hearing loss disability; in 
other words, whether the veteran's current hearing loss may 
be attributed to service as he essentially claims. 

The record as previously available in June 1988 does not 
contain any evidence to substantiate the veteran's claim that 
during service, he experienced noise exposure associated with 
combat.  Previous to June 1988, the official record evidence 
pertaining to whether or not the veteran was involved in 
combat is contained in a January 1976 letter from the 
Department of Navy, Headquarters United States Marine Corps.  
In that letter, the Head, Medals Section, listed the awards 
for which the veteran was entitled.  None of the listed 
awards included a Combat Action Ribbon, or other such award 
specifically substantiating that the veteran was involved in 
actual combat.  The letter also noted that the veteran was 
entitled to the Asiatic-Pacific Campaign Medal with three 
bronze stars for participation in the Marianas Islands 
Operation (Guam), Treasury-Bougainville operation, and 
Consolidation of northern Solomons.  

There is also a service document noting that all personnel 
attached to and serving with the Twenty-First Regimental 
Combat Team on Guam from July 21 to August 10, 1944, are 
authorized to wear the Navy Unit Commendation Ribbon.  This, 
in and of itself, does not show that the veteran was involved 
in actual combat. 

The evidence submitted since June 1988 includes the June 2000 
letter from the Head, Military Awards Branch, showing that 
the Navy determined that based on a review of the veteran's 
service records and information provided, the veteran was 
entitled to the Combat Action Ribbon, which was enclosed. The 
Combat Action Ribbon provides substantiation of the veteran's 
claim that he was exposed to noise of weaponry during combat.

This evidence is neither cumulative nor redundant of the 
evidence of record received previously.  The Board also finds 
that this evidence is "material" for purposes of reopening 
the claim since it relates to an unestablished fact, in that 
it provides evidence that the veteran was involved in actual 
combat, which when considered with other evidence of record, 
indicates the veteran experienced noise exposure associated 
with combat.

Accordingly, the Board finds that the evidence received 
subsequent to June 1988 is new and material and serves to 
reopen the claim for service connection for bilateral hearing 
loss.

III.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, either though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  


August 1942 to March 1946, from May 1946 to January 1948, and 
from May 1948 to May 1952 

In this case, service medical records show that the veteran's 
hearing was normal-15/15 bilaterally-when examined on 
separation from service in March 1946, as well as in May 
1946, May 1948, and May 1952.  However, these findings were 
based only on the whispered voice test.  These examinations 
did not include any audiometric testing.

At the time of a January 1963 audiometric examination, after 
conversion of the data to the current ISO (ANSI) values, the 
data shows that after converting to the current ISO (ANSI) 
values, the audiometric testing revealed pure tone thresholds 
of 30, 25, 30, and 80 decibels in his right ear, and of 30, 
25, 60, and 65 decibels in his left ear, at 500, 1,000, 
2,000, and 4,000 Hertz, respectively.  At that time, the 
veteran reported that while in service, he was frequently 
exposed to gunfire from small arms, artillery, and 
explosions.

Subsequent private medical records include reports containing 
audiograms in May 1966 and January 1968.  These audiograms 
and the results above of the audiometric examination in 
January 1963 revealed present "hearing loss disability" as 
defined by the provisions of 38 C.F.R. § 3.385 (2005).  

The veteran has submitted lay statements attesting that the 
veteran began having hearing difficulties during service.

In an August 1968 statement by a physician for an employer of 
the veteran, the physician stated that review of an October 
1952 examination of the veteran revealed that gross 
evaluation of hearing by whispered voice was within normal 
range. 

In a May 1969 statement, Thomas Klein, M.D., stated the 
following.  The veteran reported that he was in service from 
1942 to 1952 and during that time was exposed to loud noises 
on many occasions.  The veteran reported that he first 
experienced decreased hearing at that time but did not 
consult for a hearing test.  He underwent his first hearing 
test in 1963, which revealed an early sensory neural hearing 
loss in both ears with a high frequency loss in both ears.  
This became progressive over the next several years.  The 
next audiogram obtained revealed a more severe hearing loss 
in both ears, which was slightly worse in the right ear.  

Dr. Klein reported that on examination in May 1969, both ear 
drums appeared to be normal, and there was decreased hearing 
in both ears with sensory neural loss in both ears.  
Discrimination scores appeared to be poorer in the left ear 
than in the right one.  Dr. Klein opined that the veteran 
very definitely had a sensory neural hearing loss in both 
ears.  He further opined that the veteran's history seemed to 
date this to exposure to loud noises which the veteran 
experienced in service from 1942 to 1952.  On this basis, Dr. 
Klein opined that the hearing loss is probably related to 
exposure to explosions while in service, and therefore was a 
service connected hearing loss.

An August 1971 VA report of an ENT consultation contains an 
impression showing left and right neurosensory hearing loss 
with tinnitus, which was noted as probably traumatic.  In an 
undated addendum to an audiogram, presumably the one in 
August 1971, the examiner noted that the veteran had a 
hearing loss, bilaterally, and that the veteran was in the 
infantry.  The examiner opined that it was possible that the 
hearing loss might be related to noise exposure.

The reports of recent VA examinations in March and May 2005 
contain results of audiometric examination showing "hearing 
loss disability" as defined by 38 C.F.R. § 3.385.  

During the March 2005 examination, the veteran reported that 
his hearing loss resulted from an incident in 1943 when a 
five inch gun near him fired without notice.  At the time of 
that examination, audiometric testing revealed pure tone 
thresholds of 40, 65, 70, 80, and 90 decibels in his right 
ear, and of 40, 65, 80, 85, and 95 decibels in his left ear, 
at 500, 1,000, 2,000, 3000, and 4,000 Hertz, respectively.  
Average right ear threshold was 76 and average left ear 
threshold was 81.  Speech audiometry revealed speech 
recognition ability of 8 percent in the right ear and zero 
percent in the left ear.  Tympanometry revealed normal type A 
tympanograms, bilaterally.  The report contains a diagnosis 
of mild sensorineural hearing loss (right ear)-500 Hz 
sloping to profound at 4000 Hz; and mild sensorineural 
hearing loss (left ear)-through 500 Hz sloping to profound 
at 4000 Hz with poor word recognition ability.  The examiner 
opined that based on the lack of hearing related complaints 
while serving in the military (all three enlistments), 
passing of military hearing screenings (performed several 
years apart, the last of which being 9 years after said 
incident), and date at which the veteran reported hearing 
loss, it is not likely that his hearing loss is the result of 
his military noise exposure.    

During the May 2005 examination, the veteran reported that he 
noted a decrease in hearing as the result of military combat 
exposure while serving during World War II and the Korean 
Conflict.  The veteran denied any occupational and 
recreational noise exposure.  Audiometric testing revealed 
pure tone thresholds of 35, 65, 70, 80, and 85 decibels in 
his right ear, and of 40, 65, 75, 85, and 95 decibels in his 
left ear, at 500, 1,000, 2,000, 3000, and 4,000 Hertz, 
respectively.  Average right ear threshold was 67 and average 
left ear threshold was 72.  Speech audiometry revealed speech 
recognition ability of zero percent in both of the ears.  The 
report contains a diagnosis of bilateral mild sloping to 
profound sensorineural hearing loss; no report of tinnitus.  
 
The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  The record establishes 
that hearing loss "disability" for VA purposes was not 
demonstrated on examination for separation from service.  
Although the veteran's auditory acuity tested as normal at 
his service discharge examination, the testing method 
employed was whispered voice.  The veteran did not undergo 
audiometric testing prior to January 1963, when findings 
first showed bilateral hearing loss disability for VA 
purposes.  All subsequent reports of audiometric testing have 
similarly shown such findings representing a present "hearing 
loss disability" as defined by the provisions of 38 C.F.R. § 
3.385 (2005).  

While hearing loss disability for VA purposes was not 
demonstrated in service and was initially demonstrated years 
subsequent to service, pursuant to 38 C.F.R. § 3.303(d), and 
the Court's holding in Hensley v. Brown, service connection 
may still be established if it is shown that current hearing 
loss is related to service.  

The veteran is not required to show that he met the criteria 
of 38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  There is no indication 
from the veteran that he was treated for a hearing loss in 
either ear during service.  The Board acknowledges, and has 
no reason to doubt, the veteran's assertion that he was 
exposed to noise while serving in the Marine Corps in service 
for which he received the Combat Action Ribbon indicating 
combat.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.2 (2004).  Under 38 U.S.C.A. § 1154 (a) (West 2002), the VA 
is required to consider the veteran's contentions in 
conjunction with the circumstances of his service.  The 
veteran has alleged that his bilateral hearing loss 
disability was incurred in service as a result of exposure to 
noise trauma from weaponry during combat and from a ship gun 
firing in close proximity.  In this connection, the Board has 
considered the veteran's statements including the credible 
testimony given by the veteran.

The record establishes that the veteran served in the Marine 
Corps during World War II and during the Korean War.  His 
awards and decorations include the combat action ribbon, 
which is consistent with his claim of exposure to noise 
trauma during combat. Given the veteran's receipt of the 
Combat Action Ribbon, the Board finds that he served in 
combat, and accepts his statements that he experienced 
acoustic trauma in service.

The Board notes that in a May 1969 statement, a private 
treating physician opined that the veteran's hearing loss was 
probably related to exposure to explosions during service.  
Also, in an addendum to an August 1971 report of an ENT 
consultation, the examiner noted that the veteran was in the 
infantry, and opined that it was possible that the hearing 
loss might be related to noise exposure.

The Board has also taken into consideration the opinion 
provided in the previously discussed VA examination report in 
March 2005, that it was not likely that the veteran's hearing 
loss was the result of his military noise exposure.    

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record.  

The Board finds that the two opposing medical opinions 
discussed above are both persuasive. The Board concludes that 
the evidence, viewed liberally, is at least in equipoise.  
That is, it is as likely as not that the claimed bilateral 
hearing loss is etiologically related to the veteran's 
service in the Marine Corps during World War II and the 
Korean Conflict, including as the result of combat during 
that service.  The veteran is therefore entitled to the 
benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. Accordingly, it is the judgment of the Board that 
service connection is warranted for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted. 
 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


